DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0367872 A1, hereinafter “Huang”, provisional document dated 08/3/2020).
Regarding claims 1, 15 and 20, Huang discloses a method of changing a medium access control (MAC) address of a wireless local area network (WLAN) affiliated non-access point station (non-AP STA) of a non-AP multi-link device (MLD), the non-AP MLD comprising a plurality of affiliated non-AP STAs (see Figure 3, para. 0054), the method comprising: generating a new MAC address for an affiliated non-AP STA of the non-AP MLD (see para. 0076, non-AP STA can change MAC address to a random value; para. 0086, configure its MAC address according to the rules of the local address space; para. 0090-0091, changing an STA MAC address while a non-AP establishes a new association); sending, by the non-AP MLD to an AP MLD, a request to change the MAC address of the affiliated non-AP STA to the new MAC address (see para. 0097, non-AP MLD send a request frame with updated station address); receiving, by the non-AP MLD from the AP MLD, an acknowledgement that the new MAC address for the affiliated non-AP STA of the non-AP MLD has been successfully applied by the AP MLD (see para. 0097, the AP MLD sends a response confirming the updated STA address change); and changing the MAC address for the affiliated non-AP STA of the non-AP MLD to the new MAC address in response to the acknowledgment (see para. 0097, response is an acknowledgement of confirming the updated STA address).
Regarding claims 2 and 17, Huang discloses wherein the confirmation causes the affiliated AP of the AP MLD to use the new MAC address mapping for the affiliated non-AP STA of the non-AP MLD (see para. 0087-0088, mapping of non-AP STA and AP from the higher layer point of view is established). 
Regarding claim 3, Huang discloses wherein the confirmation causes the affiliated AP of the AP MLD to use the new MAC address mapping for the affiliated non-AP STA of the non-AP MLD (see para. 0091 and 0097-0098, a response is a conformation to use updated or new MAC address of STA).
Regarding claims 4 and 18, Huang discloses wherein generating the new MAC address for the non-STA of the non-AP MLD is performed in response to detection of a trigger (see para. 0096, a request frame can be a trigger).
Regarding claim 5, Huang discloses wherein the trigger is an expiry of a predetermined amount of time since the MAC address of the affiliated non-AP STA was set (see para. 0098, agreed time to change MAC address).
Regarding claim 8, Huang discloses further comprising: monitoring for one or more triggers for changing the MAC address for the affiliated non-AP STA of the non-AP MLD (see para. 0091, 0199, 0107 and 0208, predetermined pattern for a predetermined period when station can expect or monitor an updated MAC address).
Regarding claim 9, Huang discloses wherein the generating (see para. 0100, non-AP MLD generates MAC address with agreement with AP MLD), requesting and changing is performed by the non-AP MLD (see para. 0097, non-AP MLD send a request with an updated MAC address).
Regarding claim 10, Huang discloses wherein the generating (see para. 0100, non-AP MLD generates MAC address with agreement with AP MLD), requesting and changing is performed by the affiliated non-AP STA of the non-AP MLD (see para. 0091, 0097, 0107 and 0208, non-AP MLD send a request with an updated MAC address).
Regarding claim 11, Huang discloses wherein the monitoring, generating and changing is performed by the non-AP MLD (see para. 0199, predetermined pattern for a predetermined period when station can expect or monitor an updated MAC address).
Regarding claim 12, Huang discloses wherein the monitoring, generating and changing is performed by the affiliated non-AP STA of the non-AP MLD (see para. 0091, 0107 and 0208).
Regarding claim 13, Huang discloses further comprising: sending data between the affiliated non-AP STA of the non-AP MLD and the affiliated AP of the AP MLD using the new MAC address (see para. 0091, 0107 and 0208).

Regarding claims 14 and 19, Huang discloses wherein the processing of the request by the AP MLD causes the AP MLD to apply the new MAC address change to a mapping of the affiliated AP of the AP MLD. (see para. 0186, AP MLD confirming the updated MAC address). wherein the processor is further configured to:
Regarding claim 16, Huang discloses send, by the non-AP MLD to the AP MLD, a confirmation that the MAC address of the affiliated non-AP STA of the non-AP MLD has been successfully changed (see para. 0186).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Asterjadhi et al. (US 2016/0219522 A1).
Regarding claim 6, Huang discloses all the subject matter but fails to mention wherein the trigger is a sending of a predetermined number of frames since the MAC address of the affiliated non-AP STA was set. However, Asterjadhi from a similar field of endeavor discloses wherein the trigger is a sending of a predetermined number of frames since the MAC address of the affiliated non-AP STA was set (see para. 0166, trigger frames are known in the art and the number of frames can be set by designer as mentioned). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi trigger scheme into Huang request frame. The method can be implemented in a frame. The motivation of doing this is to save power.
Regarding claim 7, Huang discloses all the subject matter but fails to mention wherein the predetermined number of frames is 1. However, Asterjadhi from a similar field of endeavor discloses wherein the predetermined number of frames is 1 (see para. 0166, value can be set to 1). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi trigger scheme into Huang request frame. The method can be implemented in a frame. The motivation of doing this is to save power.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463